               IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF ILLINOIS

Cincinnati Specialty Underwriters              )
Insurance Company,
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )             Case No: 18 C 50053
                                               )
Ricardo Hernandez, et al.,                     )
                                               )
               Defendants.                     )             Judge Frederick J. Kapala


                                           ORDER
Before the court is a report and recommendation (“R&R”) [36] from the magistrate judge that this
court dismiss defendant Harms Grain from this case. Accordingly, there being no written
objection to the magistrate judge’s R&R, see 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b);
Thomas v. Arn, 474 U.S. 140, 149-50 (1985), and the court having reviewed the record and the
R&R, the court accepts the R&R. Defendant Harms Grain is terminated from this case.


Date: 3/20/2019                                    ENTER:

                                                   _________________________
                                                   FREDERICK J. KAPALA
                                                   District Judge
